Citation Nr: 9929130	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-03 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin disability of 
the feet, to include the ankles.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Although the veteran also appealed the 
issue of service connection for residuals of cervical cancer, 
the veteran later clarified that this issue involved 
entitlement to service connection for a different 
gynecological disorder.  By rating action dated in December 
1998, service connection was granted for recurrent 
cervicitis, pelvic inflammatory disease.  Accordingly, that 
claim was granted in full and is no longer on appeal.  

The Board also notes that the issue of entitlement to a 
rating in excess of 10 percent for right wrist disability was 
addressed in an August 1998 statement of the case and in a 
December 1998 supplemental statement of the case.  The cover 
letters sent with these documents informed the veteran of the 
requirement that she submit a substantive appeal if she 
desired appellate review with respect to the right wrist 
issue.  Correspondence addressing the right wrist issue has 
not been received from the veteran or her representative 
since the issuance of the statement of the case.  Therefore, 
the Board has concluded that the veteran is not currently 
seeking appellate review with respect to this issue.


FINDING OF FACT

The claim for service connection for skin disability of the 
feet, to include the ankles, is not plausible.


CONCLUSION OF LAW

The claim for service connection for skin disability of the 
feet, to include the ankles, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim.  38 
U.S.C.A. § 5107(a).  If she has not, the claim must fail, and 
VA is not obligated to assist the veteran in the development 
of the claim.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit at 92-93.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The service medical records are negative for any complaint, 
finding or diagnosis of any skin disorder of the veteran's 
feet or ankles.  The separation examination report dated in 
March 1996 shows that the veteran's skin was found to be 
normal.

A VA dermatology examination report dated in November 1996 
shows that the veteran reported that she periodically had a 
rash on both ankles which would come and go.  She reported 
that the rash was itchy at times and would weep occasionally 
when the skin broke open.  She also reported that the rash 
occurred approximately every two to three months.  An 
examination revealed reddened areas on the lateral and medial 
ankle joints.  The examiner noted that the rash on the ankles 
gave the appearance of a fungal infection, and that it was 
not really acute at the time of the examination.  The 
relevant diagnosis was recurring fungus infection of both 
ankles.

A VA outpatient treatment record dated in February 1998 shows 
that the veteran described a rash on her body, worse on her 
feet, which she had had since service in Saudi Arabia.  An 
examination revealed a lightly erythematous papular, 
scattered irregular rash on the top of her foot.  It was non-
pruritic, non-blanching, and there was no scaling or weeping.  
The assessment was a rash.

Another VA outpatient treatment record dated in March 1998 
shows that the veteran presented to the Dermatology Clinic 
for an initial evaluation of an intermittent rash on her arms 
and legs which had been occurring for the past two months.  
The veteran reported that her right ankle had developed 
increased redness, scaling and crusting areas.  She reported 
much pruritus with treatment.  The eruption was very itchy.  
The pruritus occurred the same day and night, and the lesions 
would last approximately three weeks.  She reported no 
previous treatment.  It was noted that she had no allergies.  
An examination revealed hyperpigmented macules on the ankle.  
The assessments were (1) arthropod assaults versus 
folliculitis - scabies versus fleas versus other mites, and 
(2) acne vs. "sane as above."  The veteran was prescribed a 
cream to put on the affected areas.

At a hearing before a hearing officer at the RO in July 1998, 
the veteran testified that she first began to notice the skin 
problem on her feet in June 1996, and noticed a few bumps 
coming up on her ankles.  She testified that she brought it 
up when she was being outprocessed from the military and was 
told that she could have it taken care of when she got out 
and to go to the VA hospital.  The veteran testified that the 
rash appears on both feet.

There is no medical evidence of record suggesting that the 
intermittent skin disorder on the veteran's feet and ankles 
is etiologically related to service.  Although the veteran 
testified that she noticed the rash on her feet prior to 
separation from service and thus related it to service, there 
is no medical evidence of a rash on her ankles or feet during 
service and a lay person is not competent to provide a 
medical opinion as to a nexus between the current condition 
and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).

In light of these circumstances, the Board must conclude that 
the veteran's claim for service connection for a skin 
disability of the feet is not well grounded.

The Board notes that the veteran served in Southwest Asia 
during the Persian Gulf War.  Although she indicated that she 
initially noticed the skin disorder on her ankles after 
returning from Saudi Arabia, she has not contended that her 
skin disorder of the feet is due to an undiagnosed illness.  
Moreover, her skin disorder of the feet has been diagnosed so 
she is not entitled to compensation for a skin disorder due 
to an undiagnosed illness.  See 38 C.F.R. § 3.317 (1998).









ORDER

Entitlement to service connection for skin disability of the 
feet, to include the ankles, is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

